Citation Nr: 1704420	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  16-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral eye condition. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from October 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for bilateral eye condition.  

The Veteran testified at a hearing before Decision Review Officer (DRO) in November 2015, and transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.  

The Veteran contends that his bilateral eye condition is a result of debris he got in his eyes during a helicopter crash while he was in the military.  The Veteran also stated that he had a piece of Plexiglas in his eye from the accident, which caused him to see double.  His service treatment records reflect that he was diagnosed with diplopia in June 1969.  The Veteran has related that the treatment he received after the accident included scrapping of his eye balls, and he has been having problems with his eyes ever since.  

The Veteran was given a VA examination in February 2016 and January 2015 and the respective opinions are of record.  Both examiners concluded that the Veteran's current eye condition is less likely than not related to his military service.  However, the opinions did not address the Veteran's lay statement regarding the debris and piece of Plexiglas that he got in his eye during his helicopter accident, as well as the eye treatment he received after the accident.  Nor did these opinions explain whether the diplopia diagnosis in June 1969 is related to his current eye condition. As the obtained opinions were not based on a complete factual background and did not fully consider the lay evidence of record, this opinions of record are not adequate and the duty to assist requires that VA obtain an additional opinion.

During his DRO hearing, the Veteran testified that his private doctor, Dr. G.H., diagnosed his eye condition as dry eye. See Hearing Transcript at 7.  While there is a Disability Benefits Questionnaire completed by Dr. G.H in the record, the Veteran's private medical records from Dr. G.H are not part the record.      

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting he identify all outstanding medical records.  Obtain all medical records identified by the Veteran, including his complete private medical records for which he has submitted an authorization and consent, and VA medical records from Providence VA medical center from December 2015 to the present.

2. After completing directive #1, schedule the Veteran for VA examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following question:

Is the Veteran's current eye condition at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

The examiner should address the Veteran's lay statements, and explain whether the debris or the Plexiglas in the Veteran's eyes at the time of the helicopter accident is related to his current bilateral eye condition.  The examiner should also address the Veteran's diplopia diagnosis in service, as well as the treatment he received after his helicopter accident. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. After completion of the above, please re-adjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).





